Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest b) estimating reconstructed multi-shot diffusion weighted images by iteratively performing steps comprising: i) calculating updated multi-shot images from the multiple k-space segments and current multi-shot images using a convex model without estimating motion-induced phase; ii) constructing multiple locally low-rank spatial-shot matrices from the updated multi-shot images; iii) calculating the current multi-shot images from the spatial-shot matrices, in combination with all other limitations of claim 1. The examiner finds the applicant’s arguments persuasive in regards to distinctions of the prior art of record’s MUSSELS technique. 
Claims 2-9, definite and enabled by the specification, are allowed through a dependence on allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868